DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed on 2/9/2022. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims. 
A) Regarding to the drawings, applicant has submitted a set of four replacement sheets contained corrections to figures 1-4;
B) Regarding to the specification, applicant has made changes to paragraphs [0003], [0020]-[0022] and [0052]; and
C) Regarding to the claims, applicant has amended claim 1, 7 and 9, and canceled claims 3-6. There is not any claim being added into the application. As amended, the pending claims are claims 1-2 and 7-13.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 2/9/2022, and applicant's arguments provided in the mentioned amendment, pages 10-18, have been fully considered and are sufficient to overcome all objections to the drawings, the specification, the claim interpretation and the rejections of claims under 35 U.S.C. 112 and 35 U.S.C. 102/103 over the applied art as set forth in the office action of 11/19/2021.
Note below, and the claim is amended via an examiner’s amendment as provided in the present office action.
Note:
In claim 1: on line 5, the feature thereof “the mirror image former” lacks a proper antecedent basis. The term “the” in the mentioned feature should be changed to --a--; on line 21: “a sagittal plane” should be changed to --the sagittal plane-- because a sagittal plane is recited previously on line 18 of the claim; and on line 25, “a driver” should be changed to --the driver-- because a driver is recited previously on line 11 of the claim.
Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 10-13 directed to a non-elected without traverse.  See the Election of 10/18/2021, pages 6-7 and the office action of 11/19/2021, pages 2-4. 
It is noted that the microscopic mirror imaging device as recited in the independent claim 10 does not have all features of the microscope mirror imaging device as recited in the amended claim 1, see the amendment of 2/9/2022, thus claim 10 is not rejoined. 
Accordingly, claims 10-13 have been cancelled via an examiner’s amendment as provided in the present office action.
Drawings
5.         The four replacement sheets contained figures 1-4 were received on 2/0/2022. As a result of the changes to the drawings, the application now contains a total of twelve sheets of figures 1-12 which include eight sheets of figures 5-12 as filed on 6/5/19, and four replacement 
Specification
6.       The lengthy specification which was amended by the pre-amendment of 6/5/19 and amendment of 2/9/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	The application has been amended as follows: 
In the claims:
A) In claim 1:
a) On line 5: changed “the mirror image former” to --a mirror image former--;
b) On line 21: changed “a sagittal plane” to --the sagittal plane--; and
c) On line 25, changed “a driver” to --the driver--.
B) Canceled claims 10-13.
Allowable Subject Matter
9.	Claims 1-2 and 7-9 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872